DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 13, 16, 18-20, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faller (US 20080170718 A1) hereinafter Faller.
Regarding claim 16, Faller teaches An apparatus for audio processing, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code, which, when executed with the at least one processor (“The above described method will be suitably implemented in a device embedding an audio processor such as a DSP.  This device comprises different software components dedicated to the various tasks performed.” in ¶[0090]), causes the apparatus (Fig. 7) to: obtain a multi-channel audio signal (“an example of three given cardioid microphone signals, x.sub.1(n), x.sub.2(n), and x.sub.3(n) with responses as are shown in FIG. 4(a).” in ¶[0037]), a first sound direction of interest and a second sound direction of interest (in Fig. 4a each microphone X.sub.1 – 
Regarding claim 18, Faller teaches the apparatus of claim 16, Faller further teaches the apparatus further comprising wherein the determined respective first and second ranges of sound directions (cardioids’ representing signals x.sub.1(n) – x.sub.3(n) represent ranges of sound directions) for the respective frequency band (Filterbank FB divides the signal into multiple frequency bands in Fig. 7) comprising the determined respective first and second ranges of sound directions in dependence of the respective frequency band based on predefined focus pattern (lobes of cardioids X.sub.1-3 in Fig. 4a) information that defines a range of sound directions as a function of frequency (“The cadioids representing the microphone signals X.sub.1 to X.sub.3 of Fig. 4a are all frequency dependent as shown in the equation 1 in “where a(k,i) and b(k,i) are time and frequency dependent real or complex gain factors” in ¶[0043]).
Regarding claim 19, Faller teaches the apparatus of claim 18, Faller further teaches the apparatus further comprising wherein the focus pattern information defines the range of sound directions as at least one of: an extent of the range of sound directions decreases with increasing frequency (“Beamforming is by its nature a narrow band technique and there is a dependency between frequency and beamwidth.  In music recording, at least a frequency range between 20 Hz and 20000 Hz is used.  It is very difficult to build a beamformer with a relatively frequency invariant beamshape over this large frequency range.” in ¶[0010]); or a function of a sound direction of interest and wherein determining the respective first and second ranges of sound directions comprising at least one of: determining the respective first range of sound directions further in dependence of the first sound direction of interest, or determining the respective second range of sound directions further in dependence of the second sound direction of interest.

Regarding claim 20, Faller teaches the apparatus of claim 16, Faller further teaches the apparatus further comprising wherein the determined respective overlap (“this problem of more than desired overlap of the responses is much more severe due to the necessity of using more microphones (with the same wide responses).” in ¶[0035]) for the respective frequency band (Filterbank FB in Fig. 7) causes the apparatus to determine absence or presence of overlap at the respective frequency band (Figs. 4a and 4b show the cardioids representing three microphones dependent on frequency and position of microphone each has a directivity lobe, they all overlap), and to determine, in response to the determined presence of overlap at the respective frequency band, a respective range of overlapping sound directions at the respective frequency band (the range is included in the cardioid shape that includes a range of frequencies); and the apparatus is further caused to: derive the processed audio signal comprising the apparatus is caused to at least one of: control the emphasis in one or more sound directions in dependence of the respective ranges of overlapping sound directions determined for said one or more frequency bands (“The degree to which these signal components are eliminated from x.sub.2(n) determines the directionality to which y.sub.2(n) corresponds to.  An example of directional response of the output signal y.sub.2(n) is shown in FIG. 4(b).” in ¶[0037]); or at those frequency bands for which the absence of overlap has been determined: apply the first focus pattern to a respective frequency band of the multi-channel audio signal (system of Fig. 7) to derive the respective frequency band for a first audio signal component (any one of the outputs of the multichannel audio processing system Y.sub.2(n) in Fig. 7); apply the second focus pattern to the respective frequency band of the multi- channel audio signal to derive the respective frequency band for a second audio signal component (any one of the outputs of the multichannel audio processing system Y.sub.2(n) in Fig. 7); or derive the respective frequency band of the processed audio signal as a combination of the respective frequency bands of the first and second audio signal components.

Regarding claims, 1-3, 5 and 13, claims are rejected for being the methods comprising at least the same elements and performing at least the same functions performed by the apparatuses of rejected claims 16, 18-20, 26 (see rejections of claims 16, 18-20, 26 above).
Allowable Subject Matter
Claims 7-9, 11-12, 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMMAR T HAMID/Examiner, Art Unit 2654